Citation Nr: 0832901	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for internal 
derangement of the right knee, and, if so, whether service 
connection is warranted. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 12, 1967 to 
August 8, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, KY.

In October 2006, the veteran testified at a hearing before 
the undersigned, via video-conference.  A transcript of the 
hearing is associated with claims file.  At the time of this 
hearing, the veteran submitted additional evidence consisting 
of statements by his parents, SD, and Dr. GR, as well as 
private treatment records related to his pre-service right 
knee injury and surgery.  See 38 C.F.R. § 20.1304 (2007).  
The Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of this evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The issue of entitlement to service connection for internal 
derangement of the right knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A final rating decision issued in May 1969 denied service 
connection for internal derangement of the right knee.

2.  The evidence added to the record since the prior final 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the May 1969 rating decision and raises 
a reasonable possibility of substantiating the veteran's 
claim.

CONCLUSION OF LAW

The May 1969 rating decision is final; new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for internal derangement of 
the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the veteran's claim 
of entitlement to service connection for internal derangement 
of the right knee is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

The veteran contends that his current right knee disorder is 
the result of an injury he sustained during basic training.  
Thus, he argues that service connection for internal 
derangement of the right knee is warranted.

In a May 1969 rating decision, the RO denied service 
connection on the basis that the veteran's right knee 
disorder existed prior to service and was not aggravated by 
his relatively short period of service.  The veteran did not 
appeal this decision.  The next communication from the 
veteran with regard to this claim was his May 2003 
application to reopen his service connection claim for a 
right knee disorder, which is the subject of this appeal.  
Thus, the May 1969 decision is final.  38 U.S.C. § 4005(c) 
(1964) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1969) [(§§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in May 2003; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the May 1969 rating decision, the veteran's 
service treatment records and a statement of Dr. CLH were of 
record.  The veteran's May 1967 enlistment examination shows 
that the veteran reported a history of a trick or locked knee 
and that he underwent a medial menisectomy and ligament 
repair in January 1967.  They also indicate that he reported 
being able to play basketball without injury and that he was 
able to do ten deep knee bends without difficulty at the 
examination.  No contemporaneous right knee disorder was 
diagnosed.  Thereafter, service treatment records reveal that 
the veteran was seen for effusion and locking of the right 
knee and internal derangement of the right knee was 
diagnosed.  The statement of Dr. CLH discusses the veteran's 
pre-service injury and surgery and reports that his post-
operative course was uneventful with no residual difficulty 
present.

Since the final May 1969 rating decision, VA treatment 
records revealing a current disorder of the right knee, 
including a November 2003 X-ray that demonstrates early 
osteoarthritic changes, have been added to the claims file.  
Additionally, the veteran has submitted private treatment 
records, dated from November 1966 to February 1967, that 
describe his pre-service right knee injury and surgery, as 
well as statements from his parents, SD, and Dr. GR.  VA 
treatment records are new, but not material, because they 
only address the fact of the current right knee disorder, 
which was not in dispute at the time of the May 1969 rating 
decision.  Similarly, the private treatment records are new, 
but not material in that the veteran's pre-service right knee 
injury and surgery were acknowledged at the time of the May 
1969 rating decision.  

However, the Board finds that the statements from the 
veteran's parents, SD (a nurse), and Dr. GR are both new and 
material.  The statement from the veteran's parents indicates 
that the veteran played basketball immediately prior to 
enlistment and had called home while in the military to tell 
them that he had injured his knee and was being medically 
discharged.  Additionally, the statement of SD reports that 
she recalls the surgery and that afterward the veteran 
continued to play basketball without any problems during the 
remainder of high school.  Finally, the statement of Dr. GR 
opines that the veteran's right knee should have been stable 
after the surgery and that a subsequent injury could have 
damaged the knee in a way not related to the pre-service 
injury.  These statements are new in that they were not of 
record at the time of the May 1969 rating decision, and they 
are material in that they not only corroborate the veteran's 
claim that his right knee was essentially normal after the 
surgery, but also that he was able to be active without 
difficulty prior to service, supporting the claim that any 
post-service disorder is a result of an in-service injury.

Therefore, the Board must conclude that the evidence added to 
the record since the May 1969 denial is neither cumulative 
nor redundant of the evidence of record at that time and 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board finds that the 
evidence received subsequent to the RO's May 1969 decision is 
new and material and the requirements to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disorder have been met.  Therefore, the 
claim to reopen a previously denied claim seeking service 
connection for internal derangement of the right knee is 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for internal derangement of 
the right knee is granted.


REMAND

The veteran contends that he experienced an injury to his 
right knee during basic training that resulted in his current 
right knee disorder.  Thus, he contends that service 
connection is warranted for internal derangement of the right 
knee.  The Board has determined that a remand is necessary in 
order to further develop the claim.

Specifically, the Board finds that a VA examination is 
necessary in order to determine the existence and etiology of 
the veteran's claimed right knee disorder.
The medical evidence, to include an October 2003 VA treatment 
record reflecting mild laxity in the right knee and a 
November 2003 VA X-ray showing mild osteoarthritic changes of 
the right knee, indicates that the veteran has a current 
right knee disorder.  Service treatment records report that 
the veteran developed effusion in his right knee during basic 
training.  Lay and medical statements indicate that, despite 
prior injury and surgery, the veteran's knee was essentially 
normal at enlistment, suggesting that any current disorder of 
the right knee is a result of an in-service injury.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Therefore, a remand is required to 
afford the veteran a VA examination.
 

Moreover, the veteran's service personnel records are not in 
the claims file.  These records may contain further 
documentation with regard to the findings of the Medical 
Board prior to the veteran's discharge.  Thus, the Board 
concludes that the veteran's service personnel records should 
be obtained and made part of the record prior to further 
adjudication of the claim.

While this case is in remand status, a request should be made 
of the St. Louis VA Medical Center (VAMC) for any records 
relevant to the veteran's right knee disorder, dated from 
December 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records dated 
from December 2005 onward from the St. 
Louis VA Medical Center that are 
relevant to the veteran's right knee 
disorder.  All requests and responses, 
positive or negative, should be 
associated with a claims file.

2.	Request from the National Personnel 
Records Center, and any other 
appropriate sources, the veteran's 
complete service personnel records.  
All requests and responses should be 
documented. 

3.	After receiving the above evidence, to 
the extent available, schedule the 
veteran for a VA orthopedic examination 
to determine the existence and etiology 
of any current right knee disorder.  
The claims file, to include a copy of 
this Remand, should be made available 
to the examiner for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
and necessary tests should be 
accomplished and the results, 
documented.  Upon review of the record 
and physical examination, the examiner 
should address the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any current right knee disorder is the 
result of injury or aggravation during 
the veteran's active duty military 
service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  The veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


